Registration Statement No. 333-168971 Filed Pursuant to Rule 424(b)(3) APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 14 DATED JUNE 20, 2013 Supplements Nos. 12, 13 and 14 to be used withPROSPECTUS DATED MAY 2, 2012 Summary of Supplement to Prospectus(See Supplement for Additional Information) Supplement No. 12 (cumulative, replacing all prior supplements) dated April 18, 2013 reports on (a) the status of our best-efforts offering of Units; (b) the extension of our best-efforts offering of Units until January 19, 2014; (c) our recent purchase of 6 hotels containing a total of 863 guest rooms for an aggregate gross purchase price of approximately $92.0 million; (d) our execution of certain purchase contracts that relate to 4 hotels containing a total of 531 guest rooms and that provide for an aggregate gross purchase price of approximately $86.1 million; (e) the termination of 3 purchase contracts; (f) an update regarding our legal proceedings; (g) our execution of a membership interest purchase agreement with Apple REIT Six, Inc. for the potential acquisition of a membership interest in Apple Air Holdings, LLC for approximately $1.45 million; (h) an update regarding our Unit Redemption program; (i) financial and operating information for all of our hotels; (j) information regarding our management; and (k) our recent financial information and certain additional information about us. Supplement No. 13 dated May 23, 2013 reports on (a) the status of our best-efforts offering of Units; (b) an update regarding our Unit Redemption program; (c) our acquisition of a membership interest in Apple Air Holdings, LLC for approximately $1.45 million; (d) our execution of certain purchase contracts that relate to 11 hotels containing a total of 1,316 guest rooms and that provide for an aggregate gross purchase price of $166.8 million; and (e) our recent financial information and certain additional information about us. Supplement No. 14 dated June 20, 2013 reports on (a) the status of our best-efforts offering of Units; (b) our purchase of a preferred membership interest in Cripple Creek Energy, LLC for up to $100 million; (c) our purchase of one hotel containing a total of 120 guest rooms for a gross purchase price of $18.0 million; and (d) financial and operating information for our recently purchased hotel. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one Series A Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of May 31, 2013, we had closed on the sale of 65,053,865 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $715.6 million and proceeds net of selling commissions and marketing expenses of approximately $644.0 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $815.6 million and proceeds net of selling commissions and marketing expenses of approximately $734.0 million. In connection with our hotel purchases to date, we paid a total of approximately $11.9 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
